Name: 96/430/EC, ECSC, Euratom: Decision of the representatives of the governments of the member states of 8 July 1996 appointing a member of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1996-07-17

 Avis juridique important|41996D043096/430/EC, ECSC, Euratom: Decision of the representatives of the governments of the member states of 8 July 1996 appointing a member of the Court of First Instance of the European Communities Official Journal L 178 , 17/07/1996 P. 0032 - 0032DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 8 July 1996 appointing a member of the Court of First Instance of the European Communities (96/430/Euratom, ECSC, EC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 168a thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32d thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140a thereof,Having regard to Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1988 establishing a Court of First Instance of the European Communities,Whereas Mr Romain Schintgen, member of the Court of First Instance of the European Communities, has been appointed, by a Decision of today's date, judge to the Court of Justice of the European Communities;Whereas, pursuant to Articles 7 and 44 of the Protocol on the Statute of the Court of Justice of the European Community and to the corresponding provisions of the Protocols on the Statutes of the Court of Justice of the European Coal and Steel Community and of the European Atomic Energy Community, a member of the Court of First Instance should be appointed for the remainder of Mr Romain Schintgen's term of office up to and including 31 August 1998,HAVE DECIDED AS FOLLOWS:Article 1 The following is hereby appointed a member of the Court of First Instance for the period up to and including 31 August 1998: Mr Marc Jaeger.Article 2 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 8 July 1996.The PresidentR. QUINN